08/13/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0256



                             No. DA 21-0256

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

LEA ALEX YATES II,

           Defendant and Appellant.


            ORDER GRANTING EXTENSION OF TIME


      Through counsel, Appellant seeks a thirty-day extension of time

to file the opening brief. The motion was referred to the Court because

it was filed a day late. Good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time until September 13, 2021, to prepare, file, and serve the

Appellant’s opening brief.




                                                                Electronically signed by:
                                                                       Beth Baker
                                                           Justice, Montana Supreme Court
                                                                    August 13 2021